DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/12/2021, 9/28/2021 were filed before the Notice of Allowability.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, specifically Wang, et al. (US 20180356972 A1, filed: 11/25/2015), and Freyhult et al. (US 20130229436 A1, published: 9/5/2013), does not expressly teach or render obvious the invention as recited in independent claims 1, 6, and 11.
The prior art does not teach in a case where a global special effect is used on the target interface, switching two adjacent global special effects according to a sliding gesture in a same direction or in an opposite direction to a preset sliding gesture; wherein the two adjacent global special effects comprises the global special effect used on the target interface, and a global special effect which is stored adjacent to the global special effect used on the target interface and determined according to the sliding gesture in the same direction or in the opposite direction to the preset sliding gesture.
In addition, it is not believed to have been within the level of one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify or integrate the method of the prior art to incorporate the features of in a case where a global special effect is used on the target interface, switching two adjacent global special effects according to a sliding gesture in a same direction or in an opposite direction to a preset sliding gesture; wherein the two adjacent global special effects comprises the global special effect used on the target interface, and a global special effect which is stored adjacent to the global special effect used on the target interface and determined according to the sliding gesture in the same direction or in the opposite direction to the preset sliding gesture, as recited in the context of claims 1, 6, and 11, in combination with the other elements recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783. The examiner can normally be reached Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Seth A Silverman/Primary Examiner, Art Unit 2145